The Court declared themselves to be so far satisfied with the evidence offered by the plaintiff, that they were of opinion, that the letters testamentary, and writing thereto annexed, ought to be read in evidence to the Jury, on which the jury might or might not, according to their own opinion of the weight and fulness of such proof, find the said writing to be a copy of the last will of William Smith; and the Court did thereupon allow the said letters testamentary and writing to be read in evidence to the Jury. The defendant excepted to this opinion, and appealed ter the Court of Appeals, where the appeal abated.